DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Morgan D. Rosenberg on March 14, 2022.

The application has been amended as follows: 

In the claims:


receiving, by a server, a first join-group request for adding a first user to an inside group, wherein the first join-group request comprises identity information of the first user; 
in response to the identity information of the first user not matching attribute information of the inside group, creating, by the server, an inter-enterprise group according to identity information of at least one member of the inside group and the identity information of the first user; and 
in response to the first user having left the inter-enterprise group, deleting, by [[the]] a client, the identity information of the first user in the inter-enterprise group, and replacing an inter-enterprise group label of the inter-enterprise group with an inside group label.  

Claim 2 (original): The method according to claim 1, wherein the creating an inter-enterprise group according to identity information of at least one member of the inside group and the identity information of the first user comprises: 
retrieving, by the server, the identity information of the at least one member of the inside group; 
retrieving, by the server, the identity information of the first user; 
retrieving, by the server, data of the inside group; and 
creating, by the server, the inter-enterprise group according to the retrieved identity information and the data of the inside group.  


adding, by the server, an inter-enterprise group permission to the first user in the inter- enterprise group, to prohibit the first user from accessing the data of the inside group stored in the inter-enterprise group.  

Claim 4 (currently amended): The method according to claim 1, further comprising: 
adding, by the server, [[an]] a new inter-enterprise group label to the inter-enterprise group.  

Claim 5 (original): The method according to claim 1, further comprising: 
adding, by the server, a corresponding identity information label to the at least one member of the inter-enterprise group.  

Claim 6 (previously presented): The method according to claim 1, further comprising: 
receiving, by the server, a second join-group request for adding a second user to the inter- enterprise group; 
in response to identity information of the second user not matching the attribute information of the inside group, adding, by the server, a corresponding identity information label to the second user, and adding an inter-enterprise group permission to the second user to prohibit the second user from accessing the data of the inside group stored in the inter-enterprise group; and 
adding, by the server, the second user to the inter-enterprise group.  

Claim 7 (previously presented): The method according to claim 6, further comprising: 
in response to the second user having left the inter-enterprise group, deleting, by the server, the identity information of the second user in the inter-enterprise group, and replacing the inter-enterprise group label of the inter-enterprise group with the inside group label.  

Claim 8 (previously presented): A method for establishing an enterprise group, comprising: 
receiving, by a client, a first join-group instruction for adding a first user to an inside group; 
generating, by the client, a first join-group request comprising identity information of the first user according to the first join-group instruction; 
sending, by the client, the first join-group request to a server, so that, in response to the identity information of the first user not matching attribute information of the inside group, the server creates an inter-enterprise group for the first user and at least one member of the inside group; and
in response to the first user having left the inter-enterprise group, deleting, by the client, the identity information of the first user in the inter-enterprise group, and replacing an inter-enterprise group label of the inter-enterprise group with an inside group label.  

Claim 9 (original): The method according to claim 8, further comprising: 
displaying, by the client, an inter-enterprise group permission label of the first user, to prompt that the first user is prohibited from accessing data of the inside group stored in the inter- enterprise group.  

Claim 10 (currently amended): The method according to claim 8, further comprising: 
displaying, by the client, [[an]] the inter-enterprise group label of the inter-enterprise group.  

Claim 11 (original): The method according to claim 8, further comprising: 
displaying, by the client, an identity information label corresponding to the at least one member of the inter-enterprise group.  

Claim 12 (canceled) 4Application No. 16/713,662Attorney Docket No. 37053U Art Unit 2452 Response to Final Office Action mailed December 24, 2021  

Claim 13 (currently amended): A server, comprising: 
one or more processors; and 
one or more machine readable media storing instructions, wherein 
the one or more processors execute the instructions to enable the server to perform the following operations, comprising: 
receiving, by a server, a first join-group request for adding a first user to an inside group, wherein the first join-group request comprises identity information of the first user; 
in response to the identity information of the first user not matching attribute information of the inside group, creating, by the server, an inter- enterprise group according to identity information of at least one member of the inside group and the identity information of the first user; and 
in response to the first user having left the inter-enterprise group, deleting, by [[the]] a client, the identity information of the first user in the inter-enterprise group, and replacing an inter-enterprise group label of the inter-enterprise group with an inside group label.  

Claim 14 (original): The server according to claim 13, wherein the creating an inter-enterprise group according to identity information of at least one member of the inside group and the identity information of the first user comprises: 
retrieving, by the server, the identity information of the at least one member of the inside group;
retrieving, by the server, the identity information of the first user; 
retrieving, by the server, data of the inside group; and 
creating, by the server, the inter-enterprise group according to the retrieved identity information and the data of the inside group.  

Claim 15 (original): The server according to claim 14, further comprising: 
adding, by the server, an inter-enterprise group permission to the first user in the inter- enterprise group, to prohibit the first user from accessing the data of the inside group stored in the inter-enterprise group.  

Claim 16 (currently amended): The server according to claim 13, further comprising: 
adding, by the server, [[an]] a new inter-enterprise group label to the inter-enterprise group.  

Claim 17 (original): The server according to claim 13, further comprising: 
adding, by the server, a corresponding identity information label to the at least one member of the inter-enterprise group.  

Claim 18 (currently amended): A non-volatile readable storage medium, wherein when instructions in the non-volatile storage medium are executed by a processor in a server, the processor can perform [[the]] a method for establishing an enterprise group according to claim 1.  

Claim 19 (currently amended): A client, comprising: 
one or more processors; and 
one or more machine readable media storing instructions,
wherein when the one or more processors execute the instructions, the one or more processors can perform the method for establishing an enterprise group according to claim 8.  

Claim 20 (currently amended): A [[readable]] non-transitory storage medium, wherein instructions in the non-transitory storage medium are executed by a processor in a client to enable the client to perform [[the]] a method for establishing an enterprise group according to claim 8.



Allowable Subject Matter
Claims 1-11, 13-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ma et al., US 20180302353 A1, which teaches creating an inter-enterprise messaging group for visitors/guests of an enterprise based on a temporary worker or workers from a different group requesting to join a particular enterprise messaging group. Ma also teaches the inter-enterprise messaging group includes enterprise workers that are members of an internal enterprise group.   
The prior art of record fails to teach or suggest in response to the user leaving the inter-enterprise messaging group, the user is removed from the inter-enterprise messaging group and the inter-enterprise label associated with the inter-enterprise messaging group is deleted and then replaced with a group label from the internal enterprise group as recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452